Title: From Thomas Jefferson to the Commissioners of the Treasury, 11 May 1789
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris May 11. 1789.

I have the honor to acknolege the receipt of your letter of Feb. 20. which came very opportunely to set us to rights as to the order of application of the money to be raised on the last loan. Our bankers insisted that some resolution of Congress authorised them to furnish no money for any other purposes till they should first have received all the interest which should become due on the Dutch loans to the end of the year 1790. I saw good reason to presume that they would not secure that interest till it was becoming demandeable and that, that once paid, they might raise no more, and of course the sums necessary for the captives and foreign officers be not furnished at all. I insisted therefore that, for want of an order of appropriation from yourselves or Congress, we must consider the estimate on which Congress had voted the loan to be the appropriation of it. This would have given those two demands a preference to the interest of the present year. However your letter answered it, by giving it a preference to that of the next year, so that when the February interest shall be coming on, they will probably raise money for that interest, the captives and officers together. I have sent them your letter and received their answer acquiescing under it. They at the same time sent me bills on Paris to the amount of 15,500 florins to pay for the medals. These bills are put into the hands of Mr. Grand to receive and pay the demands as they shall become due. He is preparing his accounts which I hope to have the honour of delivering you in person in the course of the summer, and to settle my own at the same time. I am with sentiments of the most perfect esteem & respect, Gentlemen, your most obedient and most humble servant,

Th: Jefferson

